department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aad feb ep rat s u i l xxxxxxxxxxxxxxxxxxxxx xxxxxxxaxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxkxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxkxxxkkk ira y xxxxxxxxxxxxxxkxxxxxkxkk kx bank b bank d bank c amount b amount d xxxxxxxxxxxxxxxxxxkxxkx xxxxxxxxxxxxkxxxkxxkxkrkkx xxxxxxxxxxxxxxxxkxxxxkxk xxxxxxxxxxxxxxxxxxxxxkxkk xxxxxxxxxxxxxxxxxkxxx xxxxxxxxxxxxxxxxxxx xx xxxxxxxxxxxxxxkxxxxxxx date date dear xxxxx xx this letter is in response to your letter dated xxxxxxx as supplemented by correspondence dated xxxxxxxxxxxx xxxxxxxxxx and xxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that on date she received a distribution from ira x totaling amount b with the intent to rollover the distribution into another ira within the 60-day period taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error committed by bank c taxpayer a age __ had ira x in a certificate of deposit that matured on date on date taxpayer a received a distribution from ira x of amount b after receiving the distribution check from bank b taxpayer a on the same date went to bank c to deposit amount b into a rollover ira cd with bank c taxpayer a asserts that she specifically instructed bank c’s personnel that the funds be deposited into a rollover ira cd taxpayer a further asserts that she was assured by bank c’s personnel that the funds were deposited in an ira cd however contrary to taxpayer a’s instructions bank c personnel opened a non- ira account taxpayer a did not discover the error until she met with her accountant to prepare her corrective action taxes taxpayer a immediately contacted bank c to discuss documentation from bank c acknowledges that bank c did not set up an ira certificate of deposit according to taxpayer a’s instructions the service waive the day rollover requirement with respect to amount d on date taxpayer a withdrew the funds from the non-ira account with bank c and opened ira y a rollover ira cd in the amount of amount d with bank d amount d has not been used for any other purpose based upon the foregoing facts and representations taxpayer a requests that sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount d was due to an error committed by bank c therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d provided all other requirements of code sec_408 except the 60-day requirement are met the contribution of amount d to ira y will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxxx enclosures deleted copy of letter_ruling notice cc sincerely yours pda voruy laura b warshawsky manager employee_plans technical group
